Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-28-2008

Dooley v. Roche Lab Inc
Precedential or Non-Precedential: Non-Precedential

Docket
No. 07-1771




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Dooley v. Roche Lab Inc" (2008). 2008 Decisions. Paper 1318.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1318


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
THIS DOCUMENT HAS BEEN REMOVED
      FROM THE REPOSITORY